Title: To Thomas Jefferson from Aaron Burr, 4 June 1801
From: Burr, Aaron
To: Jefferson, Thomas


               
                  Dear Sir
                  N; York 4 June 1801
               
               The information contained in Mr Kirby’s letter, appearing to appertain more to you than to me, I take the liberty to enclose it for your perusal—
               With great respect & attachment
               
                  
                     A; Burr
                  
               
            